Allow me first of all, on behalf of the
delegation of the Democratic People’s Republic of Korea,
to congratulate Mr. Didier Opertti, Minister for Foreign
Affairs of Uruguay, on his election to the presidency of the
General Assembly at its current session. We believe that his
rich experience and diplomatic skill in dealing with
international affairs will lead this session to fruitful results.
We also express our gratitude to the former President,
Mr. Hennadiy Udovenko, for his successful stewardship of
the fifty-second session of the General Assembly. At the
same time, I wish to take this opportunity to express our
appreciation to Secretary-General Kofi Annan for his efforts
devoted to the maintenance of international peace and
security.
It is the wish and aspiration of humankind to make the
forthcoming twenty-first century peaceful and prosperous.
In this connection, we believe that working out appropriate
ways and means to achieve that end should be the main
focus of the current session.
The next century should be one of independence. In
order to build a world free of all forms of domination and
subordination and to ensure equality among all countries
and nations, independence should be realized throughout the
world. Only when all Member States adhere to the Juche
character and the national character and firmly maintain
independence in all fields of State activities can
international peace and security also be ensured.
At the first session of the tenth Supreme People’s
Assembly of the Democratic People’s Republic of Korea,
held on 5 September this year, our people unanimously reelected with high esteem the Great Leader Comrade Kim
Jong Il as Chairman of the National Defence Committee.
The chairmanship of the National Defence Committee is the
highest post of the State, organizing and leading the work
of defending the country and the destiny of the people, as
well as strengthening and increasing the defence capabilities
of the country and State power as a whole through
command over all its political, military and economic
forces. It is a sacred and important post that symbolizes
and represents the honour of the country and the dignity
of the nation.
The election of our Great Leader General Kim Jong
Il as Chairman of the National Defence Committee is the
most significant event in the sacred cause of strengthening
and developing our Republic and in achieving prosperity
and happiness for all generations to come. It is a vivid
expression of our people’s absolute trust in, support for
and boundless loyalty to their leader.
Some time ago, our people enthusiastically
celebrated the fiftieth anniversary of the founding of the
Democratic People’s Republic of Korea. What pleased
our people most at this emotional juncture was the fact
that our scientists and technicians successfully launched
into orbit an artificial satellite, Kwangmyongsong No. 1,
using a multi-stage rocket carrier developed by us in our
own way, with our own knowledge and 100 per cent our
own technology. It was the first of its kind in the country.
The successful launching of our first artificial satellite
was an historic event demonstrating the might of our
scientific and technical development, and it will make a
great contribution to safeguarding world peace and
enriching the store of science and technology for
humankind.
In the last 50 years, the Government of our Republic
has been able to safeguard the sovereignty of our country,
advance the socialism chosen by our people towards
victory and defend peace on the Korean peninsula by
holding fast to the Juche character and the national
character, while firmly maintaining independence in all
fields of State activities.
Throughout the country our entire population is now
fully determined to glorify our socialism, which is centred
on the popular masses, under the banner of the Republic
founded by our Great Leader Comrade Kim Il Sung, the
founding father of socialist Korea. The people uphold the
leadership of the respected and beloved General Kim Jong
Il. In the near future, the world will see the independent
and peace-loving Democratic People’s Republic of Korea
develop into a prosperous Power.
The reunification of Korea and peace and security on
the Korean peninsula have long been a main area of
concern for the international community. From the
viewpoint of both the misfortune and suffering of a nation
31


and the peace and security of a region, the division of the
Korean peninsula should not last any longer. Due to the
fact that Korea has not yet been reunified, military
confrontation and tensions grow increasingly aggravated
between the United States, Japan and South Korea, on the
one hand, and the Democratic People’s Republic of Korea
on the other.
As a result of the present military manoeuvres against
the Democratic People’s Republic of Korea on and around
the Korean peninsula, there is a growing danger that either
the twentieth century may close or the twenty-first century
may open with another Korean war. This danger should be
removed by all possible means. In order to remove the
danger of war and ensure a durable peace on the Korean
peninsula, the reunification of the country should be
achieved without fail.
Independence, peaceful reunification and great national
unity are the three principles of national reunification
agreed upon between the North and the South. These
principles were also welcomed and supported by the United
Nations. The Government of our Republic consistently
maintains that Korea should be reunified by means of
confederacy on the basis of the three principles of
reunification. In April this year, our Great Leader, Comrade
Kim Jong Il, advanced the five-point policy for the great
unity of the entire nation as part of his continued efforts for
national reunification.
The main elements of the five-point policy are the
principle of national independence; a change in policy by
the South Korean authorities towards reconciliation and
alliance with the North; dialogue for the unity and
reunification of the whole nation; the promotion of
coexistence, co-prosperity and public interests between the
North and the South; and solidarity and coalition between
the North, South and the international community. The
Government of our Republic will spare no effort to achieve
these points.
We have been consistently in favour of dialogue for
reunification and to improve relations between the North
and South of Korea. The North-South dialogue should be
conducted on the basis of the principles of placing the
common interests of the nation above all, removing distrust
and confrontation between the North and the South and
subordinating everything to the cause of national
reunification. No one should be allowed to use dialogue for
dishonest political purposes or to perpetuate the division of
the country. If the South Korean authorities show their
sincere desire for reunification by taking practical
actions — such as abolishing the National Security Law
and the like — we will meet with them at any time and
hold dialogues and consultations to discuss the common
destiny of the nation and work together for national
reunification.
In order for the Korean people to resolve the
questions of national unity and reunification by
themselves, concerned countries, including the United
States and Japan, should refrain from hindering the efforts
of the Korean people. The United States Army is the
main military entity in South Korea and has long been in
belligerent relations with us. This is a quite abnormal
phenomenon in today’s post-cold-war international
relations and the product of anachronistic thinking. It is
the United States military entity and no other that
constitutes the major obstacle in the way of the
independent and peaceful reunification of Korea. In this
forum, we once again strongly urge the United States to
withdraw its forces from South Korea and to end its
belligerent relations with us. The States Members of the
United Nations should no longer claim to be unaware that
the name and flag of the United Nations continue to be
abused to conceal these belligerent relations.
We are convinced that the most appropriate way of
maintaining peace on the Korean peninsula is to dissolve
the United Nations command in South Korea and to
conclude a peace agreement between the Democratic
People’s Republic of Korea and the United States. This is
our unchanging position.
Japan should not hinder the cause of our
reunification by aggravating the tense situation on the
Korean peninsula. Japan must discharge its responsibility
for the Korean question by sincerely apologizing and
providing compensation for its enormous crimes against
our people, instead of attempting to declare war against
us by drawing up so-called “emergency legislation”,
aimed at keeping pace militarily with the United States,
the belligerent party with us.
Recently, too, the Japanese authorities behaved
unreasonably when they publicly questioned our satellite
launch and acted rashly in taking the issue to the Security
Council, insisting that it respond to our launch. This was
a flagrant mockery of the international community. If our
satellite launch is a serious security concern, Japan’s
satellite launches should be top priority for the Security
Council’s consideration.
32


With just one year to go before the twenty-first
century, the United Nations is faced with the task of
building a new world free from all forms of domination and
subordination. New challenges in safeguarding world peace
and security, achieving the denuclearization of the world
and ensuring social progress and economic development
require the United Nations to find appropriate new
measures.
Almost all the recent attempts by a few big countries,
as opposed to the United Nations membership as a whole,
to deal with international matters have met with failure.
This proves that the era of power politics and big-Power
arbitrary action ended with the cold war. The United
Nations is now at a crossroads. It can either be dictated to
by big countries or become the Organization of a new era
in which the purposes and principles of its Charter are
safeguarded and fully realized. The reform of the United
Nations should correctly reflect this reality.
At present, the most undemocratic organ in the United
Nations system is the Security Council. The current
composition of the Council does not represent the general
United Nations membership and the veto power of its
permanent members often subverts the wishes of the
majority of member States.
If the United Nations is to be democratized, the
Security Council should be reformed. To this end, the
expansion of the non-permanent category should be given
precedence, thus correcting, to a certain extent, the current
imbalance in the Council’s composition. Its working
methods must be improved for the sake of transparency.
Priority should be given to the developing countries in the
expansion of the Council’s permanent membership. Any
State that has failed to atone for its past is not eligible for
permanent membership. As for relations between the
General Assembly and the Security Council, the authority
of the General Assembly should be enhanced decisively.
Recent events in southern Asia, witnessed by the
entire world, remind us all that disarmament, especially
nuclear disarmament, should remain a priority on the
agenda of the United Nations. Although several years have
elapsed since the end of the cold war, nuclear stockpiles
around the world have become more sophisticated rather
than being reduced. When the international community
called for a ban on all nuclear explosive tests, the nuclearweapon States opted for subcritical tests.
The proliferation of nuclear weapons cannot be
prevented so long as the nuclear-weapon States pursue a
monopoly of nuclear weapons. The policy of the nuclearweapon States to provide a nuclear umbrella and their
double standards in dealing with nuclear issues are among
the obstacles to making nuclear disarmament a reality.
The United Nations should decisively strengthen its
role in the field of disarmament. In this regard, we
believe that there is a growing need to convene a fourth
special session of the General Assembly on disarmament.
The issue of human rights needs to be dealt with
objectively and impartially within the framework of the
United Nations. In today’s international relations, the
human rights issue has became synonymous with
intervention in the internal affairs of other countries.
Attempts to impose the values of one nation upon others
are rampant. Consequently, the rights of people to choose
and the sovereign rights of nations are being infringed.
The United Nations should reject the politicization of
human rights and never tolerate double standards in the
implementation of human rights instruments.
The twenty-first century should be devoted to
development and cooperation. Economic development and
the sustained growth of the developing countries should
become a main theme in international economic relations.
To this end, the current inequitable international economic
relations need to be redressed and the external debt issue
resolved.
Economic sanctions run counter to the ideal of
cooperation, are anachronistic, and only incite
confrontation among nations. Countries that see economic
sanctions as an instrument of power and authority should
pay due attention to the fact that many people, at home
and abroad, are increasingly sceptical about and opposed
to them.
Globalization has caused the monetary crisis in Asia,
increasing the poverty and marginalization of the
developing countries. The United Nations should find
ways to meet this new challenge. It should play its
rightful role in strongly promoting the spirit of collective
self-reliance of the developing countries and urging the
implementation of official development assistance by the
developed countries.
The delegation of the Democratic People’s Republic
of Korea appreciates the efforts of the countries of Asia,
Africa and Latin America to develop regional and
subregional cooperation in the spirit of collective selfreliance. We also support Syria and other Arab countries
33


in their just struggle to seek a fair and comprehensive
solution to the Middle East problem and appreciate the
efforts of the countries of Africa to promote peace, security
and development there.
I take this opportunity to express our gratitude to the
Governments, organizations and individuals of various
countries, as well as the United Nations and governmental
and non-governmental international organizations, for their
humanitarian assistance with the damage caused by several
consecutive years of natural disaster in my country.
The Democratic People’s Republic of Korea is an
independent peace-loving State and its Government
consistently adheres to the fundamental ideal of
independence, peace and friendship in its foreign policy.
The Government of our Republic will develop relations of
friendship and cooperation with all countries respecting its
sovereignty and continue to make every effort to ensure
peace on the Korean peninsula and to safeguard peace and
security in North-East Asia, in conformity with the
purposes and principles of the United Nations Charter.
My delegation will contribute to the best of its ability
to the successful deliberation of all items on the agenda of
the current session.












